DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 03/09/2021 are acknowledged and have been fully considered. Claims 1, 9, 11, 17 and 21 have been amended; claims 10, 12, 13, 24 and 25 have been canceled; no claims have been added or withdrawn. Claims 1-9, 11 and 14-23 are now pending and under consideration.
The previous rejection of claim 25 under 35 U.S.C. 112(a) has been withdrawn, in light of the cancellation of the claim.
The previous rejections of claims 24 and 25 under 35 U.S.C. 112(b) have been withdrawn, in light of the cancellation of the claims.
The previous rejection of claim 25 under 35 U.S.C. 112(d) has been withdrawn, in light of the cancellation of the claim.

Applicant’s arguments on pages 10-11 of the remarks with respect to the rejections of amended independent claims 1, 11 and 17 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0199699 to Berglund et al. in view of U.S. Patent Application Publication No. 2012/0260870 to Wahl et al., and in view of U.S. Patent Application Publication No. 2003/0015172 to Leman, and in view of U.S. Patent No. 5,921,883 to Bellinger have been fully considered, and they are how exhaust valves operate in an upshift assist mode or in an engine braking mode as recited in amended independent claims 1, 11 and 17.” The examiner cannot fully agree, given that Berglund, Leman, and Bellinger provide disclosure with various degrees of breadth or generality as to how exhaust valves would operate in such modes. Nevertheless, none of Berglund, Leman, and Bellinger fully provides the particular specificity of exhaust valve operation now required by the amended independent claims 1, 11 and 17. Upon further consideration, however, amended independent claims 1, 11 and 17 are now rejected under a new ground under 35 U.S.C. 103 as being unpatentable over Berglund in view of Leman, in view of Bellinger, in view of U.S. Patent Application Publication No. 2008/041336 to Gibson et al., and in view of Wahl. While Gibson was previously relied upon in the obviousness rejection of newly-canceled claim 24 in the non-final Office Action mailed 12/09/2020, Applicant’s remarks do not address Gibson.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites “centre of a piston movement is reached to decompress the compressed air” in line 26, which appears to be a misstating of --centre of a piston movement air;--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver assistance system” in claims 1-9, 11 and 14-23; “cruise control system” in claim 2; “satellite location device” in claims 2, 8 and 17; “location device” in claims 8 and 17; and “navigation system” in claims 8 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-9, 11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0199699 to Berglund et al. (hereinafter: “Berglund”) in view of U.S. Patent Application Publication No. 2003/0015172 to Leman (hereinafter: “Leman”), in view of U.S. Patent No. 5,921,883 to Bellinger (hereinafter: “Bellinger”), in view of U.S. Patent Application Publication No. 2008/041336 to Gibson et al. (hereinafter: “Gibson”), and in view of U.S. Patent Application Publication No. 2012/0260870 to Wahl et al. (hereinafter: “Wahl”).
With respect to claim 1, Berglund teaches an operating method for a driver assistance system of a motor vehicle having an internal combustion engine that has a variable valve system for adjusting valve timing curves of inlet valves or exhaust valves of the internal combustion engine [the claim phrases “for a driver assistance system of a motor vehicle having an internal combustion engine that has a variable valve gear for adjusting valve timing curves of inlet valves or exhaust valves of the internal combustion engine” and “for adjusting the valve timing curves of the inlet or exhaust valves of the internal combustion engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (see: MPEP 2111.02); nevertheless, it is apparent from at least Figs. 1 & 3 in view of at least ¶ 0018-0019 & 0026-0031 that the method, as discussed in detail below, is for an electronic control unit 3 (e.g., “driver assistance system”) of a vehicle A (e.g., “motor vehicle”) having an internal combustion engine 1 with an electrically controlled individual operating device 9 to individually and completely freely control inlet valves 7 and an electrically controlled individual operating device 10 to individually and completely freely control exhaust valves 8; also because adjusting valve timing curves of inlet valves and adjusting valve timing curves of exhaust valves are recited in the alternative, it is sufficient to reject one of the claimed alternatives], the operating method comprising: determining at least one operationally relevant property of a road on an impending route of the motor vehicle, wherein the at least one operationally relevant property of the road affects operation of the internal combustion engine of the motor vehicle [as depicted by at least Figs. 1 & 3 and as discussed by at least ¶ 0007-0009, 0012-0013, 0020 & 0023 and the Abstract, a topography (e.g., “operationally relevant property of a road”) is determined using GPS-equipment and electronic maps to provide information about future changes of at least the gradient of the road of the vehicle A]; determining a driving recommendation in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle, wherein the driving recommendation comprises a gear change to a higher gear [as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0007-0009, 0012-0013, 0016, 0018, 0020 & 0022-0023, a change of engine operating mode (otherwise referred to as a transient) is calculated to take place in the future based on the topography, where the future engine operating mode (e.g., “driving recommendation”) at least at times includes a future gear change in a transmission 2, where the future gear change at least at times includes a future upward gear change (e.g., “the driving recommendation comprises a gear change to a higher gear”)]; setting the variable valve system in accordance with the driving recommendation (as depicted by at least Figs. 1 & 3 and as discussed by at least ¶ 0007-0009, 0012-0013 & 0018-0026, at least the electrically controlled individual operating device 9 is set based on the future gear change); switching the variable valve gear to an upshift assistance mode to shorten a duration of the gear change (as discussed by at least ¶ 0006, 0009 & 0020-0022, the electrically controlled individual operating device 9 and/or the electrically controlled individual operating device 10 is/are operated to obtain optimal response in accordance with the future engine operating mode, including when the future engine operating mode includes the future upward gear change); and determining a number of exhaust valves to operate in the upshift assistance mode based on the at least one operationally relevant property of the road on the impending route of the motor vehicle, a required speed reduction for the gear change, a required torque increase for the gear change, a desired duration of the gear change, a desired turbocharger speed or a desired boost pressure [the number of exhaust valves 8 of the engine 1 to be operated are necessarily determined, regardless of whether the engine 1 is operated in accordance with engine compression braking for the future upward gear change based on the topography (e.g., “determining a number of exhaust valves to operate in the upshift assistance mode in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle”) or whether the engine 1 is operated in accordance with a different operating mode; because the operationally relevant road property on the impending route of the motor vehicle, a required speed reduction for the gear change, a required torque increase for the gear change, a desired duration of the gear change, a desired turbocharger speed and a desired boost pressure are recited in the alternative, it is sufficient to reject one of the claimed alternatives].
As discussed in detail above, Berglund is understood to teach an operating method including, for example, determining a number of exhaust valves less than a total number of the exhaust valves of the internal combustion engine to operate in the upshift assistance mode in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle, under a broadest reasonable interpretation; however, Berglund does not appear to teach determining a number of exhaust valves less than a total number of the exhaust valves of the internal combustion engine to operate in the upshift assistance mode in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle.
Each of Leman and Bellinger teaches an analogous operating method including determining a number of exhaust valves of an internal combustion engine less than a total number of the exhaust valves of the internal combustion engine to variably provide the internal combustion engine with an appropriate amount of compression braking for a mode in which compression braking is required based on a variable required amount of engine retarding torque (as depicted by at least Fig. 1 and as discussed by at least ¶ 0004, 0012-0013 & 0017-0022 of Leman; also, as depicted by at least Fig. 5 and as discussed by at least Col. 6, lines 25-55 of Bellinger).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the operating method of Berglund, if even determining a number of exhaust valves less than a total number of the exhaust valves of the internal combustion engine to operate in the upshift assistance mode in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle because each of Leman and Bellinger teaches that variable amounts of compression braking for a mode in which compression braking is required are beneficially obtainable, based on variable required amounts of engine retarding torque, via selection of a number of exhaust valves of an internal combustion engine, including a number of the exhaust valves less than a total number of the exhaust valves of the internal combustion engine, to provide the compression braking, thereby providing a greater range of controllability for the compression braking as compared to merely using all of the exhaust valves of the internal combustion engine to provide the variable amounts of compression braking for the mode in which compression braking is required, and it is understood that such a modification would merely expand upon the technique by which the operating method of Berglund achieves the variable amounts of compression braking for modes (e.g., the upshift assistance mode) in which compression braking is required via the ability to select fewer than all of the exhaust valves to achieve the variable amounts of compression braking as compared to merely using all of the exhaust valves of the internal combustion engine to provide the variable amounts of compression braking. Therefore, it is also understood that such a modification would merely amount to a simple application of a known technique to a known method ready for improvement to yield predictable results (see: MPEP 2143_I_D).
Berglund also appears to lack a clear teaching as to whether operating method further includes: in the upshift assistance mode: initially holding the determined number of exhaust valves closed in a compression stroke or in an exhaust stroke in order to compress air; opening the determined number of exhaust valves between 100° crank angle before top dead centre and 60° crank angle before top dead centre of a piston movement is reached to decompress the compressed air; after opening the determined number of exhaust valves in the compression stroke, closing the determined number of exhaust valves in a region between bottom dead centre and 30° crank angle after bottom dead centre; and after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves in a region between top dead centre and 30° crank angle after top dead centre [because initially holding the determined number of exhaust valves closed in the compression stroke and initially holding the determined number of exhaust valves closed in the exhaust stroke are recited in the alternative, it is sufficient to reject one of the claimed alternatives; also, after opening the determined number of exhaust valves in the compression stroke, closing the determined number of exhaust valves in a region between bottom dead centre and 30° crank angle after bottom dead centre and after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves in a region between top dead centre and 30° crank angle after top dead centre are understood to be recited in the alternative by virtue of respective conditional phrases after opening the determined number of exhaust valves in the compression stroke and after opening the determined number of exhaust valves in the exhaust stroke being dependent from a corresponding one of initially holding the determined number of exhaust valves closed in the compression stroke and initially holding the determined number of exhaust valves closed in the exhaust stroke, such that it is sufficient to reject one of after opening the determined number of exhaust valves in the compression stroke, closing the determined number of exhaust valves in a region between bottom dead centre and 30° crank angle after bottom dead centre and after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves in a region between bottom dead centre and 30° crank angle after bottom dead centre; also, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II)].
Gibson teaches, for example, using an analogous compression braking device to accomplish engine compression braking by: initially holding a determined number of exhaust valves closed in an exhaust stroke in order to compress air; opening the determined number of exhaust valves at least slightly after 100° crank angle before top dead centre of a piston movement is reached to decompress the compressed air; after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves at least slightly after top dead centre [as depicted by at least Figs. 1-5A and as discussed by at least ¶ 0039-0041, 0044-0046 & 0052, a desired level of braking torque is provided via adjusting operation of one or more cylinders via controlling exhaust valves of the one or more cylinders (e.g., at 422), including: to be initially closed at the start of an exhaust stroke (before 510 in Fig. 5A), to open in a first range (as shown by a first double ended arrow in Fig. 5A at 510 in Fig. 5A) shown between slightly after BDC of the exhaust stroke and slightly after the midpoint between BDC and TDC of the exhaust stroke, and to close in a second range (as shown by a second double ended arrow in Fig. 5A at 512 in Fig. 5A) shown between approximately 2/3 of the distance between BDC and TDC of the exhaust stroke and slightly after the TDC of the exhaust stroke].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the operating method of Berglund, if even necessary, with the teachings of Gibson to further include in the upshift assistance mode: initially holding the determined number of exhaust valves closed […] in an exhaust stroke in order to compress air; opening the determined number of exhaust valves between 100° crank angle before top dead centre and 60° crank angle before top dead centre of a piston movement is reached to decompress the compressed air; […] and after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves in a region between top dead centre and 30° crank angle after top dead centre in order to provide Berglund with a particular technique to actually carry out engine compression braking at times including, for example, in an upshift assistance mode, when substituted in place of the generic engine compression braking technique of Berglund. Therefore, it is also understood that such a prima facie case of obviousness exists in cases where the claimed ranges overlap or lie inside ranges disclosed by the prior art, and, similarly, a prima facie case of obviousness exists in cases where the claimed ranges (or amounts) do not overlap with the prior art but are merely close (e.g., see: MPEP 2144.05_I), and it is understood that the ranges disclosed by Gibson overlap the ranges of the claim. Also, where the general conditions of a claim are disclosed in the prior art, it is not inventive to disclose the optimum or workable ranges by routine experimentation (e.g., see: MPEP 2144.05_II), and it is understood that Applicant’s originally-filed specification fails to establish criticality for any of the claimed ranges (e.g., see: lines 13-20 of page 4 of Applicant’s originally-filed specification).
Berglund appears to lack a clear teaching as to whether the variable valve system includes a variable valve gear. Therefore, Berglund also appears to lack a clear teaching as to whether the operating method includes a process step of setting the variable valve gear in accordance with the driving recommendation.
Wahl teaches a variable valve gear for adjusting valve timing curves of inlet valves or exhaust valves of an internal combustion engine, where the variable valve gear includes a plurality of sliding cam systems each having a cam carrier, which is arranged on a camshaft of the internal combustion engine in a manner which prevents relative rotation and allows axial movement and has a first cam for a normal mode and a second cam, arranged offset in a longitudinal direction of the camshaft for a second (apparent from at least Figs. 1-6 in view of at least ¶ 0002-0005 and the Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the operating method of Berglund with the teachings of Wahl such that the variable valve system of Berglund is configured as a variable valve gear, such as a variable valve gear including a plurality of sliding cam systems each having a cam carrier, which is arranged on a camshaft of the internal combustion engine in a manner which prevents relative rotation and allows axial movement and has a first cam for a normal mode and a second cam, arranged offset in a longitudinal direction of the camshaft for a second mode (e.g., for an engine braking mode), in order to provide a particular device for varying the valves of the engine of Berglund in place of the generic device disclosed by Berglund for performing such functions. Therefore, it is also understood that such a modification would merely amount to a simple substitution of one known element for another to obtain predictable results (see: MPEP 2143_I_B). In such a combination, it is also understood that the operating method would necessarily include the process step of setting the variable valve gear in accordance with the driving recommendation.

With respect to claim 2, Berglund modified supra teaches the operating method according to claim 1, wherein the driver assistance system is a cruise control system controlled by a satellite location device [as depicted by at least Figs. 1 & 3 and as discussed by at least ¶ 0020 & 0023 of Berglund, the electronic control unit 3 includes cruise control, such that it is understood that the electronic control unit 3 functions as a “cruise control system” (alone or in combination with other vehicle components), where the cruise control is provided based, in part, on information from the GPS-equipment with the electronic maps with stored topography (e.g., “controlled by a satellite location device”)]. 

With respect to claim 3, Berglund modified supra teaches the operating method according to claim 1, wherein the variable valve gear includes a plurality of sliding cam systems (as discussed in detail above with respect to at least claim 1). 

With respect to claim 4, Berglund modified supra teaches the operating method according to claim 1, wherein the motor vehicle is a commercial vehicle [it is understood that any vehicle, such as the vehicle A, is capable of use, at least at times, for commercial purposes, such that it is understood that the vehicle A is no different from a “commercial vehicle” under a broadest reasonable interpretation, especially because a “commercial vehicle” is merely defined by purpose or intended use (and not by additional structure), and, in general, recitations of intended use or purpose are not germane to patentability of a claim (see: MPEP 2111.02)]. 

With respect to claim 5, Berglund modified supra teaches the operating method according to claim 1, wherein the variable valve gear allows adjustment of the inlet valves or the exhaust valves within a predetermined adjustment range [for example, in view of at least Fig. 1 and at least ¶ 0002-0003, 0005, 0009 & 0019 of Berglund, it is understood that the electrically controlled individual operating device 9 is incapable of adjusting lift amount of the inlet valves 7 across an infinite range of lift, and, instead, for example, the inlet valves 7 may be adjusted in a possible range of adjustment from a minimum possible lift amount to a maximum possible lift amount (and in other ranges of adjustment within the possible range of adjustment); because adjustment of the inlet valves within a predetermined adjustment range and adjustment of the exhaust valves within the predetermined adjustment range, it is sufficient to reject one of the claimed alternatives], and the driving recommendation is additionally determined in accordance with the predetermined adjustment range (for example, it is understood that any future gear change calculated by the electronic control unit 3 would necessarily agree with the possible range of adjustment of the inlet valves 7 from the minimum possible lift amount to the maximum possible lift amount). 

With respect to claim 6, Berglund modified supra teaches the operating method according to claim 1, further comprising: informing a vehicle driver acoustically, visually or haptically of the driving recommendation, or automatically implementing the driving recommendation by the motor vehicle or the driver assistance system [for example, as discussed in detail above with respect to at least claim 1, the electronic control unit 3 implements the future gear change; because the claim phrases “informing a vehicle driver acoustically, visually or haptically of the driving recommendation” and “automatically implementing the driving recommendation by the motor vehicle or the driver assistance system” are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternatively-recited claim phrase “informing a vehicle driver acoustically, visually or haptically of the driving recommendation and automatically implementing the driving recommendation by the motor vehicle” is addressed by the prior art: because informing a vehicle driver acoustically of the driving recommendation, informing the vehicle driver visually of the driving recommendation and informing the vehicle driver haptically of the driving recommendation are recited in the alternative, it is sufficient to reject one of the claimed alternatives; in the event that the alternatively-recited claim phrase “automatically implementing the driving recommendation by the motor vehicle or the driver assistance system” is addressed by the prior art: because automatically implementing the driving recommendation by means of the motor vehicle and automatically implementing the driving recommendation by means of the driver assistance system are recited in the alternative, it is sufficient to reject one of the claimed alternatives]. 

With respect to claim 7, Berglund modified supra teaches the operating method according to claim 1, wherein the at least one operationally relevant property of the road comprises a topology, a downhill slope, an uphill slope or a bend of the road, of the impending route (as discussed in detail above with respect to at least claim 1; because a topology of the impending route, a downhill slope of the impending route, an uphill slope of the impending route, and a bend of the road of the impending route are recited in the alternative, it is sufficient to reject one of the claimed alternatives). 

With respect to claim 8, Berglund modified supra teaches the operating method according to claim 1, further comprising: determining a current position of the motor vehicle by a location device; or determining the impending route of the motor vehicle, in accordance with a current position of the motor vehicle; or reading the at least one operationally relevant property of the road out of a navigation database or receiving the at least one operationally relevant property of the road; or determining the driving recommendation in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle and with the current position of the motor vehicle (for example, as discussed in detail above with respect to at least claim 1; because determining a current position of the motor vehicle by a location device, determining the impending route of the motor vehicle, reading the at least one operationally relevant property of the road out of a navigation database, receiving the at least one operationally relevant property of the road, or determining the driving recommendation in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle and with the current position of the motor vehicle are recited in the alternative, it is sufficient to reject one of the claimed alternatives). 

With respect to claim 9, Berglund modified supra teaches the operating method according to claim 1, wherein: the variable valve gear sets the valve timing curves of the (as discussed in detail above with respect to claim 1, and as discussed by at least ¶ 0002-0004 & 0012-0015 of Leman; because the variable valve gear sets the valve timing curves of the inlet valves in a cylinder-selective manner in accordance with the driving recommendation determined and the variable valve gear sets the valve timing curves of the exhaust valves in a cylinder-selective manner in accordance with the driving recommendation determined are recited in the alternative, it is sufficient to reject one of the claimed alternatives). 

With respect to claim 11, Berglund modified supra teaches an operating method for a driver assistance system of a motor vehicle having an internal combustion engine that has a variable valve system for adjusting valve timing curves of inlet valves or exhaust valves of the internal combustion engine [the claim phrases “for a driver assistance system of a motor vehicle having an internal combustion engine that has a variable valve gear for adjusting valve timing curves of inlet valves or exhaust valves of the internal combustion engine” and “for adjusting the valve timing curves of the inlet or exhaust valves of the internal combustion engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (see: MPEP 2111.02); nevertheless, it is apparent from at least Figs. 1 & 3 in view of at least ¶ 0018-0019 & 0026-0031 that the method, as discussed in detail below, is for an electronic control unit 3 (e.g., “driver assistance system”) of a vehicle A (e.g., “motor vehicle”) having an internal combustion engine 1 with an electrically controlled individual operating device 9 to individually and completely freely control inlet valves 7 and an electrically controlled individual operating device 10 to individually and completely freely control exhaust valves 8; also because adjusting valve timing curves of inlet valves and adjusting valve timing curves of exhaust valves are recited in the alternative, it is sufficient to reject one of the claimed alternatives], comprising: determining at least one operationally relevant property of a road on an impending route of the motor vehicle, wherein the at least one operationally relevant property of the road affects operation of the internal combustion engine of the motor vehicle [as depicted by at least Figs. 1 & 3 and as discussed by at least ¶ 0007-0009, 0012-0013, 0020 & 0023 and the Abstract, a topography (e.g., “operationally relevant property of the road”) is determined using GPS-equipment and electronic maps to provide information about future changes of at least the gradient of the road of the vehicle A]; determining a driving recommendation based on the at least one operationally relevant property of the road on the impending route of the motor vehicle, wherein the driving recommendation comprises a sustained braking mode of the internal combustion engine [for example, as depicted by at least Figs. 1-3 ad as discussed by at least ¶ 0006-0009, 0011-0013, 0016, 0018 & 0020-0023, a change of engine operating mode (otherwise referred to as a transient) is calculated to take place in the future based on the topography, where the future engine operating mode (e.g., “driving recommendation”) at least at times includes a future gear change in a transmission 2 in association with engine braking when going downhill (e.g., “the driving recommendation comprises a sustained braking mode of the internal combustion engine”)], setting the variable valve system in accordance with the driving recommendation (as discussed by at least ¶ 0006, 0011 & 0021-0022, at least the electrically controlled individual operating device 9 is operated at least at times in accordance with the operation of the compression braking device, including in accordance with the operation of the compression braking device based on the future gear change), switching the variable valve gear to an engine braking mode (as discussed by at least ¶ 0006, 0009 & 0020-0022, the electrically controlled individual operating device 9 and/or the electrically controlled individual operating device 10 is/are operated to obtain optimal response in accordance with the future engine operating mode, including when the future engine operating mode includes the future upward gear change); determining a number of exhaust valves to operate in the engine braking mode in accordance with the at least one operationally relevant road property on the impending route of the motor vehicle [the number of exhaust valves 8 of the engine 1 to be operated are necessarily determined, regardless of whether the engine 1 is operated in accordance with engine compression braking based on the topography (e.g., “determining a number of exhaust valves to operate in the engine braking mode based on the at least one operationally relevant property of the road on the impending route of the motor vehicle”) or whether the engine 1 is operated in accordance with a different operating mode].
As discussed in detail above, Berglund is understood to teach an operating method including, for example, determining a number of exhaust valves less than a total number of the exhaust valves of the internal combustion engine to operate in the engine braking mode in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle, under a broadest reasonable interpretation; however, Berglund does not appear to teach determining a number of exhaust valves less than a total number of the exhaust valves of the internal combustion engine to operate in the engine braking mode in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle.
Each of Leman and Bellinger teaches an analogous operating method including determining a number of exhaust valves of an internal combustion engine less than a total number of the exhaust valves of the internal combustion engine to variably provide the internal combustion engine with an appropriate amount of compression braking for a mode in which compression braking is required based on a variable required amount of engine retarding torque (as depicted by at least Fig. 1 and as discussed by at least ¶ 0004, 0012-0013 & 0017-0022 of Leman; also, as depicted by at least Fig. 5 and as discussed by at least Col. 6, lines 25-55 of Bellinger).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the operating method of Berglund, if even necessary, with the teachings of Leman and/or Bellinger to include determining a number of exhaust valves less than a total number of the exhaust valves of the internal combustion engine to operate in the engine braking mode in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle because each of Leman and Bellinger teaches that variable amounts of compression braking for a mode in which compression braking is required are 
Berglund also appears to lack a clear teaching as to whether operating method further includes: in the engine braking mode: initially holding the determined number of exhaust valves closed in a compression stroke or in an exhaust stroke in order to compress air; opening the determined number of exhaust valves between 100° crank angle before top dead centre and 60° crank angle before top dead centre of a piston movement is reached to decompress the compressed air; after opening the determined number of exhaust valves in the compression stroke, closing the determined number of exhaust valves in a region between bottom dead centre and 30° crank angle after bottom dead centre; and after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves in a region between top dead centre and 30° crank angle after top dead centre [because initially holding the determined number of exhaust valves closed in the compression stroke and initially holding the determined number of exhaust valves closed in the exhaust stroke are recited in the alternative, it is sufficient to reject one of the claimed alternatives; also, after opening the determined number of exhaust valves in the compression stroke, closing the determined number of exhaust valves in a region between bottom dead centre and 30° crank angle after bottom dead centre and after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves in a region between top dead centre and 30° crank angle after top dead centre are understood to be recited in the alternative by virtue of respective conditional phrases after opening the determined number of exhaust valves in the compression stroke and after opening the determined number of exhaust valves in the exhaust stroke being dependent from a corresponding one of initially holding the determined number of exhaust valves closed in the compression stroke and initially holding the determined number of exhaust valves closed in the exhaust stroke, such that it is sufficient to reject one of after opening the determined number of exhaust valves in the compression stroke, closing the determined number of exhaust valves in a region between bottom dead centre and 30° crank angle after bottom dead centre and after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves in a region between bottom dead centre and 30° crank angle after bottom dead centre; also, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II)].
Gibson teaches, for example, using an analogous compression braking device to accomplish engine compression braking by: initially holding a determined number of exhaust valves closed in an exhaust stroke in order to compress air; opening the determined number of exhaust valves at least slightly after 100° crank angle before top dead centre of a piston movement is reached to decompress the compressed air; after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves at least slightly after top dead centre [as depicted by at least Figs. 1-5A and as discussed by at least ¶ 0039-0041, 0044-0046 & 0052, a desired level of braking torque is provided via adjusting operation of one or more cylinders via controlling exhaust valves of the one or more cylinders (e.g., at 422), including: to be initially closed at the start of an exhaust stroke (before 510 in Fig. 5A), to open in a first range (as shown by a first double ended arrow in Fig. 5A at 510 in Fig. 5A) shown between slightly after BDC of the exhaust stroke and slightly after the midpoint between BDC and TDC of the exhaust stroke, and to close in a second range (as shown by a second double ended arrow in Fig. 5A at 512 in Fig. 5A) shown between approximately 2/3 of the distance between BDC and TDC of the exhaust stroke and slightly after the TDC of the exhaust stroke].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the operating method of Berglund, if even necessary, with the teachings of Gibson to further include in the engine braking mode: initially holding the determined number of exhaust valves closed […] in an exhaust stroke in order to compress air; opening the determined number of exhaust valves between 100° crank angle before top dead centre and 60° crank angle before top dead centre of a piston movement is reached to decompress the compressed air; […] and after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves in a region between top dead centre and 30° crank angle after top dead centre in order to provide Berglund with a particular technique to actually carry out engine compression braking at times including, for example, in an upshift assistance mode, when substituted in place of the generic engine compression braking technique of Berglund. Therefore, it is also understood that such a modification would merely amount to a simple substitution of one known element for another to obtain predictable results (see: MPEP 2143_I_B). Additionally, a prima facie case of obviousness exists in cases where the claimed ranges overlap or lie inside ranges disclosed by the prior art, and, similarly, a prima facie case of obviousness exists in cases where the claimed ranges (or amounts) do not overlap with the prior art but are merely close (e.g., see: MPEP 2144.05_I), and it is understood that the ranges 
Berglund appears to lack a clear teaching as to whether the variable valve system includes a variable valve gear. Therefore, Berglund also appears to lack a clear teaching as to whether the operating method includes a process step of setting the variable valve gear in accordance with the driving recommendation.
Wahl teaches a variable valve gear for adjusting valve timing curves of inlet valves or exhaust valves of an internal combustion engine, where the variable valve gear includes a plurality of sliding cam systems each having a cam carrier, which is arranged on a camshaft of the internal combustion engine in a manner which prevents relative rotation and allows axial movement and has a first cam for a normal mode and a second cam, arranged offset in a longitudinal direction of the camshaft for a second mode (e.g., for an engine braking mode) (apparent from at least Figs. 1-6 in view of at least ¶ 0002-0005 and the Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the operating method of Berglund with the teachings of Wahl such that the variable valve system of Berglund is configured as a variable valve gear, such as a variable valve gear including a plurality of sliding cam systems each having a cam carrier, which is arranged on a camshaft of the internal setting the variable valve gear in accordance with the driving recommendation.

With respect to claim 14, Berglund modified supra teaches the operating method according to claim 1, wherein the driving recommendation comprises adapting an exhaust gas temperature, adapting an operating point of a turbocharger of the internal combustion engine, adapting an air flow rate or operating the internal combustion engine in a low load range [for example, as discussed by at least ¶ 0006 & 0009-0010 of Berglund, changes in pressure associated with a turbo unit (e.g., “turbocharger”) (e.g., “adapting an operating point of a turbocharger of the internal combustion engine”) occur at times including when engine torque is changed, at times including when the future gear change is determined responsive to engine torque changes; because the driving recommendation comprises adapting an exhaust gas temperature, the driving recommendation comprises adapting an exhaust gas temperature adapting an operating point of a turbocharger of the internal combustion engine, the driving recommendation comprises adapting an exhaust gas temperature adapting an air flow rate, and the driving recommendation comprises adapting an exhaust gas temperature operating the internal combustion engine in a low load range are recited in the alternative, it is sufficient to reject one of the claimed alternatives], and wherein the operating method further comprises switching the variable valve gear to a Miller mode (as discussed by at least ¶ 0009 of Berglund). 

With respect to claim 15, Berglund modified supra teaches the operating method according to claim 14, further comprising determining a number of exhaust valves to operate in the Miller mode in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle, with a desired exhaust gas temperature, with a desired air flow rate, with a load of the internal combustion engine or with the operating point of the turbocharger of the internal combustion engine [for example, the number of exhaust valves 8 of the engine 1 to be operated are necessarily determined, regardless of whether the engine 1 is operated in accordance with a Miller cycle based on the determined topography (e.g., “determining a number of exhaust valves to operate in the Miller mode in accordance with the operationally relevant property of the road on the impending route of the motor vehicle”) or whether the engine 1 is operated in accordance with a different operating mode; because the operationally relevant property of the road on the impending route of the motor vehicle, a desired exhaust gas temperature, a desired air flow rate, a load of the internal combustion engine and the operating point of the turbocharger of the internal combustion engine are recited in the alternative, it is sufficient to reject one of the claimed alternatives]. 

With respect to claim 16, Berglund modified supra teaches the operating method according to claim 3, wherein each sliding cam system has a cam carrier, which is arranged on a camshaft of the internal combustion engine in a manner which prevents relative rotation and allows axial movement and has a first cam for a normal mode and a second cam, arranged offset in a longitudinal direction of the camshaft, for an engine braking mode, an upshift assistance mode or a Miller mode, wherein each sliding cam system puts the first cam and at least one exhaust valve or inlet valve into operative connection or puts the second cam and at least one exhaust valve or inlet valve into operative connection [as discussed in detail above with respect to at least claims 1 and 3; because an engine braking mode, an upshift assistance mode and a Miller mode are recited in the alternative, it is sufficient to reject one of the claimed alternatives; also, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see: MPEP 2111.04_I), and because the claim phrase “wherein each sliding cam system puts the first cam and at least one exhaust valve or inlet valve into operative connection or puts the second cam and at least one exhaust valve or inlet valve into operative connection” is expressly optional, it is understood that the claim phrase “wherein each sliding cam system puts the first cam and at least one exhaust valve or inlet valve into operative connection or puts the second cam and at least one exhaust valve or inlet valve into operative connection” does not necessarily provide further limitation to the claimed operating method under a broadest reasonable interpretation].

With respect to claim 17, Berglund modified supra teaches a motor vehicle (as discussed in detail above with respect to at least claims 1 and 4) comprising: an internal combustion engine having a variable valve gear for adjusting valve timing curves of inlet valves or exhaust valves of the internal combustion engine (as discussed in detail above with respect to at least claim 1); a location device (as discussed in detail above with respect to at least claims 1 and 2); and a driver assistance system configured to: determine at least one operationally relevant property of a road on an impending route of the motor vehicle, wherein the operationally relevant property of the road affects operation of the internal combustion engine of the motor vehicle; determine a driving recommendation in accordance with the at least one operationally relevant property of the road on the impending route of the motor vehicle, wherein the driving recommendation comprises a gear change to a higher gear; set the variable valve gear in accordance with the driving recommendation; switch the variable valve gear to an upshift assistance mode to shorten a duration of the gear change; determine a number of exhaust valves less than a total number of the exhaust valves of the internal combustion engine to operate in the upshift assistance mode based on the at least one operationally relevant property of the road on the impending route of the motor vehicle, a required speed reduction for the gear change, a required torque increase for the gear change, a desired duration of the gear change, a desired (as discussed in detail above with respect to at least claim 1).

With respect to claim 18, Berglund modified supra teaches the motor vehicle according to claim 17, further comprising a navigation system (as discussed in detail above with respect to at least claims 1, 2 and 17). 

With respect to claim 19, Berglund modified supra teaches the motor vehicle according to claim 17, wherein the internal combustion engine has a plurality of cylinders (as discussed by at least ¶ 0019 of Berglund). 

With respect to claim 20, Berglund modified supra teaches the motor vehicle according to claim 19, wherein the variable valve gear includes: an inlet valve of the intake valves or an exhaust valve of the exhaust valves; a camshaft; and a plurality of (as discussed in detail above with respect to at least claims 1, 16 and 17).

With respect to claim 21, Berglund modified supra teaches the operating method according to claim 1, wherein the variable valve gear adjusts the valve timing curves only for some of the inlet valves or the exhaust valves in accordance with the driving recommendation (as discussed in detail above with respect to at least claim 1). 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Berglund in view of Leman, in view of Bellinger, in view of Gibson, in view of Wahl and in view of U.S. Patent No. 7,274,986 to Petridis et al. (hereinafter: “Petridis”).
With respect to claim 22, Berglund modified supra teaches the operating method according to claim 1; however, Berglund appears to lack a clear teaching as to whether the at least one operationally relevant property of the road comprises a traffic regulation, a speed restriction or a priority regulation, applying to the road (because a traffic regulation, a speed restriction, and a priority regulation are recited in the alternative, it is sufficient to reject one of the claimed alternatives)
Petridis teaches an analogous operating method including determining at least one operationally relevant property of a road on an impending route of the motor vehicle, wherein the at least one operationally relevant road property comprises a speed restriction applying to the road (as discussed by at least Col. 4, lines 44-60, Col. 7, lines 40-47 & Col. 8, lines 20-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the operating method of Berglund, if even necessary, with the teachings of Petridis such that the at least one operationally relevant property of the road comprises a speed restriction applying to the road because Petridis further teaches that inclusion of a future speed limit roadway condition among other navigation information beneficially enables a control system to predict future position and/or operating conditions of an associated vehicle.

With respect to claim 23, Berglund modified supra teaches the operating method according to claim 1; however, Berglund appears to lack a clear teaching as to whether the at least one operationally relevant property of the road comprises a current traffic situation. 
Petridis teaches an analogous operating method including determining at least one operationally relevant property of a road on an impending route of the motor vehicle, wherein the at least one operationally relevant road property comprises a current traffic situation (as discussed by at least Col. 4, lines 44-60, Col. 7, lines 40-47 & Col. 8, lines 20-35)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the operating method of Berglund, if even necessary, with the teachings of Petridis such that the at least one operationally relevant property of the road comprises a current traffic situation because Petridis further teaches that inclusion of a current traffic condition among other navigation information beneficially enables a control system to predict future position and/or operating conditions of an associated vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747